

117 S2681 IS: Return Act
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2681IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Marshall (for himself, Mr. Braun, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the level of telework of employees of agencies to return to the level of telework of those employees on February 14, 2020, and for other purposes.1.Short titleThis Act may be cited as the Return Act.2.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term in section 101 of title 31, United States Code.(2)Covered periodThe term covered period means the period beginning on February 14, 2020, and ending on the date of enactment of this Act.(3)TeleworkThe term telework has the meaning given the term in section 6501 of title 5, United States Code. 3.Requirement to returnNot later than September 30, 2021, the head of each agency shall require the level of telework of employees of the agency to return to the level of telework of those employees on February 14, 2020.4.ReportNot later than 90 days after the date of enactment of this Act, the Administrator of General Services, in coordination with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget, shall submit to Congress a report that includes a description of how, during the covered period, agency services and response times for individuals in the United States who benefit from services of agencies were affected by—(1)the increased level of telework of employees of agencies; and(2)the limited access to physical mail, data servers, and voice mail at agencies. 